Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 through 20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 7 and 16 are allowable because, 
although Saeedi (2013/0342431) discloses a test device of data mischarging of a display panel ([0015] “FIG. 4 is a circuit diagram illustrating display circuitry of the LCD that includes mura calibration circuitry …” wherein the office considers Saeedi’s calibration circuitry as corresponding with the claimed test device), comprising a personal computer (PC) (Figure 1, #12 and [0043] “the electronic device 10 may represent a block diagram of the notebook computer depicted in FIG. 2 …”), the display panel (Figure 1, #18), an optical test instrument ([0102] “… the display 18 may calibrate itself by measuring internal voltage differences on the pixels 102 related to the mura artifacts …” and [0045] “… the processor(s) 12 may calibrate the display 18 based on voltage measurements obtained by the display 18” wherein the office considers Saeedi’s measurement of voltage differences on pixels on the display producing visible optics (mura artifacts) corresponds to the claimed optical test instrument), a timing 
wherein the one or more programs are stored in the PC ([0044] “In the electronic device 10 of FIG. 1, the processor(s) 12 and/or other data processing circuitry may be operably coupled with the memory 14 and the nonvolatile memory 16 to execute instructions. Such programs or instructions executed by the processor(s) 12 may be stored in any suitable article of manufacture that includes one or more tangible, computer-readable media at least collectively storing the instructions or routines, such as the memory 14 and the nonvolatile storage 16”) and are configured to be executed by the timing control module (Figure 14, #404), and the one or more programs are configured to be executed by the timing control module for:

the PC controlling a charging time of a timing controller to be constant (Figure 4, #120) and updating a charging time of a master device to be same as the charging time of the timing controller (Figure 4, #124 and [0055] “The source driver 120 may also couple to a gate driver integrated circuit (IC) 124 that may activate or deactivate rows of unit pixels 102 via the gate lines 104. As such, the source driver 120 may provide timing signals 126 to the gate driver 124”); 
the PC controlling the charging time of the master device to be constant and adjusting the charging time of the timing controller ([0055] “… a source driver integrated circuit (IC) 120 may receive image data 122 from the processor(s) 12 and send corresponding image signals to the unit pixels 102 of the pixel array 100. The source driver 120 may also couple to a gate driver integrated circuit (IC) 124 that may activate or deactivate rows of unit pixels 102 via the gate lines 104”); 
the PC determining whether a measurement data of the optical test instrument is greater than a first threshold (Figure 14, #406), and the PC controlling the charging time of the timing controller to be constant and updating the charging time of the master device to be same as the charging time of the timing controller if the measurement data of the optical test instrument is less than or equal to the first threshold (Figure 14, #408); and
determining a mischarging time if the boundary appears on the display panel, and the PC controlling the charging time of the timing controller to be constant and updating the charging time of the master device to be same as the charging time of the 
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the one or more programs are configured to be executed by the timing control module for detecting whether a boundary appears on the display panel if the measurement data of the optical test instrument is greater than the first threshold. 

Claims 2 thorough 6, 8 through 15 and 17 through 20 are allowable for being dependent upon independent claims 1, 7 and 16.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK W REGN/Primary Examiner, Art Unit 2622